DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-7, drawn to arrayed antenna module, classified partly in H01Q 9/0414.
II. Claim 8-9, drawn to arrayed antenna module, classified partly in H01Q 9/045.
III. Claim 10, drawn to arrayed antenna module, classified partly in H01Q 21/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the antenna structure of the first antenna structure and the second antenna structure having upper & lower plates and the feeding arrangement of the lower plate is not required.  The subcombination has separate utility such as stacked antenna elements that are fed inside the connecting elements whereas the combination may be non-stacked antenna structures fed outside the connecting elements.
Inventions I and III are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because details of the first antenna group, second antenna group, connecting assemblies and the antenna structure of the first antenna structure and the second antenna structure having upper & lower plates and the feeding arrangement of the lower plate is not required.  The subcombination has separate utility such as stacked antenna elements that are fed inside the connecting elements whereas the combination may be other arrangements of conductive connecting elements, non-stacked antenna structures fed outside the connecting elements.
Inventions II and III are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because specific arrangement of conductive connecting elements including left and right conductive connecting elements.  The subcombination has separate utility such as specific left and right conductive connecting element whereas the combination may not have them.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James Long on 06/30/2022, a provisional election was made without traverse to prosecute the invention of Group I, claim 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8-10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “another one of the three first left widened sections is connected to the first left three-way straight section and one of the two first right conductive portions” and “the other one of the three first left widened sections is connected…and another one of the two first right conductive portions”. The limitation is indefinite in light of the specification and disclosure because the left sections are not connected to the right conductive portions because the left lines and right lines are separate lines. It is unclear how they are connected. The Examiner presumes “right” is mixed up with “left” for these limitations in the examination of the claim.
Claim 7 is rejected for similar reasons as claim 4 for the same elements for the second column of antenna structures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210013623 A1 (hereinafter “Wang”) in view of US 20030189516 A1 (hereinafter “Olson”).
Claim 1: Wang teaches an arrayed antenna module, comprising: a carrier substrate (e.g., see 50 in FIG. 1); a first antenna group including a plurality of first antenna structures (e.g., see a first column of 10, first column from bottom of FIG. 1) disposed on the carrier substrate, a first left conductive connecting element (e.g., see 41 adjacent first column of 10) electrically connected to the first antenna structures, and a first right conductive connecting element (e.g., see 31 adjacent first column of 10) electrically connected to the first antenna structures; a second antenna group including a plurality of second antenna structures (e.g., see second column of 10, second column from bottom of FIG. 1) disposed on the carrier substrate, a second left conductive connecting element (e.g., see 41 adjacent second column of 10) electrically connected to the second antenna structures, and a second right conductive connecting element (e.g., see 31 adjacent second column of 10) electrically connected to the second antenna structures; a front conductive connecting assembly including a first front conductive connecting element (e.g., see 43 portion to left of 10) electrically connected to the first left conductive connecting element, a second front conductive connecting element (e.g., see 43 portion to right of 10) electrically connected to the second left conductive connecting element, and a front signal feeding element (e.g., see 44 connected to 43) electrically connected between the first front conductive connecting element and the second front conductive connecting element; and a rear conductive connecting assembly including a first rear conductive connecting element (e.g., see 33 to left of second column of 10) electrically connected to the first right conductive connecting element, a second rear conductive connecting element (e.g., see 33 to the right of second column of 10) electrically connected to the second right conductive connecting element, and a rear signal feeding element (e.g., see 30 connecting to 33) electrically connected between the first rear conductive connecting element and the second rear conductive connecting element; 
wherein the first antenna structure includes a first support element (e.g., see 210, 211 supporting 10 in FIG. 14) disposed on the carrier substrate, and a first lower plate (e.g., see 10) supported by the first support element, and the first lower plate is connected between the first left conductive connecting element and the first right conductive connecting element (e.g., as shown); wherein the second antenna structure includes a second support element (e.g., see 210, 211 in second column of 10) disposed on the carrier substrate, and a second lower plate (e.g., see 10) supported by the second support element (e.g., see FIG. 14), and the second lower plate is connected between the second left conductive connecting element and the second right conductive connecting element (e.g., as shown).
Wang does not teach a first upper plate supported by the first support element and a second upper plate supported by the second support element such that the upper plates and lower plates are separate from each other.
However Olson teaches an antenna array assembly (e.g., see 12 in FIGS. 1-2) having antenna structures (e.g., see 14) comprising a support element (e.g., see 31, 33, e.g., see Para. 14), and a first lower plate (e.g., see 30) supported by the support element and an upper plate (e.g., see 32) supported by the support element, the upper plate and the lower plate are separate from each other.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form an upper plate in the first and second antenna structures of Wang supported by the support element as taught by Olson in order to increase the gain of the antenna in the boresight direction or increase the bandwidth of the antenna.
Claim 2: Wang teaches the arrayed antenna module according to claim 1, wherein the first left conductive connecting element includes two first left conductive portions (e.g., see 41, 42) and a first left three-way connecting portion (e.g., see intersection of 41 and 42 or 42 and 43), one of the two first left conductive portions is electrically connected between two of the first antenna structures (as shown), another one of the two first left conductive portions is electrically connected between another two of the first antenna structures, and the first left three-way connecting portion is electrically connected between the two first left conductive portions and the first front conductive connecting element (as shown); 
wherein the first right conductive connecting element includes two first right conductive portions (e.g., see 31, 32) and a first right three-way connecting portion (e.g., see intersection of 31 and 32 or 32 and 33), one of the two first right conductive portions is electrically connected between the two of the first antenna structures, another one of the two first right conductive portions is electrically connected between the another two of the first antenna structures, and the first right three-way connecting portion is electrically connected between the two first right conductive portions and the first rear conductive connecting element (as shown).
Claim 4: Wang teaches the arrayed antenna module according to claim 2, wherein the first left three-way connecting portion (e.g., see intersection of 43, 42) includes a first left three-way straight section (e.g., see three straight lines sections) and three first left widened sections (e.g., see three widened sections) each having a width larger than that of the first left three-way straight section, one of the three first left widened sections is connected to the first left three-way straight section and the first front conductive connecting element (as shown), another one of the three first left widened sections is connected to the first left three-way straight section and one of the two first right conductive portions (as shown), and the other one of the three first left widened sections is connected to the first left three-way straight section and another one of the two first right conductive portions (as shown); 
wherein the first right three-way connecting portion (e.g., see intersection of 32 and 33) includes a first right three-way straight section (e.g., see three straight lines sections) and three first right widened sections (e.g., see three widened sections) each having a width larger than that of the first right three-way straight section, one of the three first right widened sections is connected to the first right three-way straight section and the first front conductive connecting element, another one of the three first right widened sections is connected to the first right three-way straight section and one of the two first right conductive portions, and the other one of the three first right widened sections is connected to the first right three-way straight section and another one of the two first right conductive portions (as shown).
	Claim 5: Wang teaches the arrayed antenna module according to claim 1, wherein the second left conductive connecting element includes two second left conductive portions and a second left three-way connecting portion, one of the two second left conductive portions is electrically connected between two of the second antenna structures, another one of the two second left conductive portions is electrically connected between another two of the second antenna structures, and the second left three-way connecting portion is electrically connected between the two second left conductive portions and the second front conductive connecting element; 
wherein the second right conductive connecting element includes two second right conductive portions and a second right three-way connecting portion, one of the two second right conductive portions is electrically connected between the two of the second antenna structures, another one of the two second right conductive portions is electrically connected between the another two of the second antenna structures, and the second right three-way connecting portion is electrically connected between the two second right conductive portions and the second rear conductive connecting element (similar elements in Wang as the claim 2 rejection for the second column of 10).
Claim 7: Wang teaches the arrayed antenna module according to claim 5, wherein the second left three-way connecting portion includes a second left three-way straight section and three second left widened sections each having a width larger than that of the second left three-way straight section, one of the three second left widened sections is connected to the second left three-way straight section and the second front conductive connecting element, another one of the three second left widened sections is connected to the second left three-way straight section and one of the two second right conductive portions, and the other one of the three second left widened sections is connected to the second left three-way straight section and another one of the two second right conductive portions; wherein the second right three-way connecting portion includes a second right three- way straight section and three second right widened sections each having a width larger than that of the second right three-way straight section, one of the three second right widened sections is connected to the second right three-way straight section and the second front conductive connecting element, another one of the three second right widened sections is connected to the second right three-way straight section and one of the two second right conductive portions, and the other one of the three second right widened sections is connected to the second right three-way straight section and another one of the two second right conductive portions (similar elements in Wang as the claim 4 rejection for the second column of 10).

Allowable Subject Matter
Claim 3 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845